 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                          NORTHERN DISTRICT OF CALIFORNIA
10

11   JEANA BIGELOW-GRANILLO
                                           Case No. 3:19-cv-00322-RS
12             Plaintiff,
                                           [PROPOSED] ORDER GRANTING
13        v.                               JOINT STIPULATION FOR DISMISSAL

14   THE LINCOLN NATIONAL LIFE             Judge: Hon. Richard Seeborg
     INSURANCE COMPANY and DOES 1-         Trial Date: None Set
15   100                                   Action Filed (Removal Date): 1/18/19
16
                              Defendant.
17

18

19

20

21

22

23

24

25

26
27

28
                                     1                 Case No. 3:19-cv-00322-RS
         [PROPOSED] ORDER GRANTING JOINT STIPULATION FOR DISMISSAL
 1          PURSUANT TO THE STIPULATION OF THE PARTIES AND FOR GOOD CAUSE

 2   APPEARING THEREFORE, it is hereby ordered that the above-referenced action is dismissed with

 3   prejudice as to all parties and as to all claims for relief. It is further ordered that the parties shall

 4   bear their own attorneys’ fees and costs.

 5          IT IS SO ORDERED.

 6   Dated: _____________________
            1/21/2020
                                                            Honorable Richard Seeborg
 7                                                          United States District Court Judge
 8

 9

10

11

12

13

14

15

16
17

18

19

20

21

22

23

24

25

26
27

28
                                          2                 Case No. 3:19-cv-00322-RS
              [PROPOSED] ORDER GRANTING JOINT STIPULATION FOR DISMISSAL
